— Yesawich, Jr., J.
Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered May 28, 1985, convicting defendant upon his plea of guilty of the crime of operating a motor vehicle while under the influence of alcohol.
Defendant maintains that because he suffers from chronic alcoholism, the sentence of IVz to 4 years’ imprisonment is unduly harsh and excessive. It appears that the sentence imposed does not exceed that which was agreed upon by defendant as a condition of his plea. Since defendant has no appeal as of right nor sought leave to appeal as required by *960CPL 450.10, the appeal is dismissed (see, People v Hickman, 111 AD2d 959). Were we to reach the merits of defendant’s argument, we would find it unavailing for the record discloses that although afforded rehabilitative opportunities in the past, defendant has either failed to take advantage of them or not profited from them.
Appeal dismissed. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.